—Judgment of the Supreme Court, New York County (Herbert Altman, J.), rendered February 3, 1988, convicting defendant, after jury trial, of burglary in the second degree and sentencing him as a violent predicate felon to eight years’ to life imprisonment, unanimously affirmed.
Defendant, wearing a distinctive blue jacket, was caught in the act of burglarizing a residential basement in Manhattan. The resident gave chase and was joined by a bystander and, subsequently, by two policemen whom he alerted on the way. The resident momentarily lost sight of the burglar twice as he turned two corners. The police eventually caught up with defendant within three blocks of the crime scene. Before apprehending him, they observed defendant discarding some screwdrivers, later identified as property of the burglary victim.
The identification of defendant as the burglar presented a question of credibility, clearly within the province of the jury (People v Gruttola, 43 NY2d 116), even though the primary element of identification was the blue jacket. Even absent the identification of defendant by the chain of witnesses, there is presented here a strong case of circumstantial evidence by reason of defendant’s spacial and temporal proximity to the crime, his flight, and his discarding of stolen property immediately before his apprehension. Concur—Sullivan, J. P., Ross, Rosenberger, Ellerin and Rubin, JJ.